Order entered November 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-01292-CV

                          IN RE RODNEY J. MCGAFFEY, Relator

                 Original Proceeding from the 439th Judicial District Court
                                 Rockwall County, Texas
                              Trial Court Cause No. 1-10-582

                                            ORDER
                          Before Justices Bridges, Osborne, and Carlyle

       Before the Court is relator’s October 23, 2019 petition for writ of mandamus. We request

real party in interest Ashleigh Herrera and respondent file their responses to the petition, if any,

by December 6, 2019.




                                                       /s/   DAVID L. BRIDGES
                                                             PRESIDING JUSTICE